Citation Nr: 0202621	
Decision Date: 03/21/02    Archive Date: 04/04/02

DOCKET NO.  95-29 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama


THE ISSUE

Entitlement to benefits pursuant to 38 U.S.C.A. § 1151 (West 
1991) for additional disability, consisting of residuals of 
injuries to the head, neck, back, both arms, and both ankles, 
resulting from a fall at a VA medical facility on 
November 20, 1991.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Dean


INTRODUCTION

The appellant is the wife and fiduciary payee of the veteran, 
who had active service from April 1944 to March 1946.  The 
veteran has been rated incompetent since 1951 due to 
schizophrenia.  

This matter came before the Board of Veterans' Appeals 
(Board) from rating determinations by the Montgomery Regional 
Office (RO) of the Department of Veterans Affairs (VA).  This 
appeal was denied by the Board in an appellate decision 
entered in June 2000.  Subsequently, the case was appealed to 
the U. S. Court of Appeals for Veterans Claims (Court).  By 
Order dated in February 2001, the Court granted the 
Secretary's unopposed Motion to Remand the appeal to the 
Board due to the recent enactment of the Veterans Claims 
Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  The Court did not retain jurisdiction over this 
matter.  

The case was subsequently returned to the Board.  By letter 
dated in May 2001, the Board wrote to the appellant and her 
representative and offered them both the opportunity to 
submit additional evidence or arguments in support of this 
appeal.  The appellant's representative filed a Written Brief 
Presentation to the Board in August 2001.  

The VCAA became law in November 2000, after the June 2000 
decision by the Board which denied the underlying claim as 
not well-grounded.  Among other things, the VCAA abolished 
the threshold requirement for a well-grounded claim and 
established new criteria and procedures for VA's duty to 
assist claimants in the development of the evidence necessary 
to substantiate their claims.  38 U.S.C.A. §5103A (West Supp. 
2001).  

Since the essential facts concerning the circumstances 
surrounding the veteran's fall on November 20, 1991 are clear 
from the evidence and are undisputed, the Board does not 
believe that another remand of this appeal would serve any 
useful purpose.  It appears that all of the relevant evidence 
is already of record, and all notification requirements have 
been satisfied by the issuance of the statement of the case 
and supplements thereto or in various letters sent to the 
appellant or her representative.  

The Board's decision in this appeal is the result of the 
application of the controlling law to the undisputed facts in 
this case.  Accordingly, there is no reasonable possibility 
that further evidentiary development or other assistance by 
VA to the claimant would aid in substantiating the claim.  
See 38 U.S.C.A. § 5103A (West Supp. 2001).  Under these 
circumstances, the VCAA is inapplicable to the present case.  
Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Furthermore, 
no prejudice to the claimant will result if the Board 
proceeds with appellate review of the claim without further 
review by the RO, as all relevant evidence and arguments have 
already been presented to and considered by the RO.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  


FINDINGS OF FACT

1.  On November 20, 1991, while entering the VA Medical 
Center in Birmingham, the veteran slipped and fell on a wet 
spot on the floor in the vicinity of the automatic door.  

2.  Any additional disability resulting from this fall was 
not the result of VA medical or surgical treatment.  

3.  The preponderance of the evidence indicates that the 
veteran sustained no additional disability as a result of his 
fall at a VA facility on November 20, 1991.  
CONCLUSION OF LAW

Entitlement to benefits pursuant to 38 U.S.C.A. § 1151 (West 
1991) for additional disability resulting from a fall at a VA 
facility on November 20, 1991 is not established.  
38 U.S.C.A. § 1151 (West 1991); 38 C.F.R. § 3.358 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran was born in December 1913, and he is currently 88 
years old.  He is service-connected for chronic 
schizophrenia, rated 100 percent disabling; and for a 
postoperative right herniorrhaphy scar, noncompensably rated.  
He has also been rated as incompetent for VA purposes since 
January 1951.  The veteran has a long and well-documented 
medical history of multiple somatic complaints, often 
involving backaches, headaches, dizziness, arm and leg pains, 
etc.  See, e.g., the reports of VA psychiatric examinations 
of the veteran dated in October 1952 and January 1957.  

The veteran received outpatient treatment in the Podiatry 
Clinic at the Birmingham VA Medical Center (MC) on 
November 20, 1991, where he was issued a replacement support 
hose for the (nonservice-connected) right lower extremity.  
Afterwards, his car stalled on the parking lot, and (for 
unexplained reasons) his glasses fell apart.  He started to 
return to the VAMC in order to get his glasses repaired when 
he slipped and fell on a wet spot on the floor in the 
vicinity of the automatic door.  See the veteran's written 
statement on VA Form 21-4138, dated in April 1993.  Although 
the veteran was treated in the Emergency Room of the VAMC 
following his fall on November 20, 1991, no additional 
disability was found at this time, and a fracture of the 
right elbow was specifically ruled out by x-ray studies.  On 
December 3, 1991, the veteran returned to the VAMC for 
follow-up care for his (nonservice-connected) heart problems.  
The veteran indicated that he had fallen down and hit his 
head and elbow after leaving the VAMC on November 20.  The 
clinical assessment at this time included multiple somatic 
complaints.  

In November 1992, a claim was filed seeking benefits pursuant 
to 38 U.S.C.A. § 1151 for additional disabilities allegedly 
caused by this fall on the premises of the VAMC.  Because 
this claim was pending before October 1, 1997, it is governed 
by the provisions found at 38 U.S.C.A. § 1151 (West 1991) as 
interpreted by the U.S. Supreme Court in Brown v. Gardner, 
513 U.S. 115 (1994), rather than by the current, more 
restrictive version of this statute.  The essential question 
presented by this appeal is whether or not the veteran 
suffers from "additional disability" caused by 
"medical...treatment" furnished to the veteran "under any of 
the laws administered by the Secretary."  38 U.S.C.A. § 1151 
(West 1991).  

A VA examination of the veteran in May 1993 (conducted 
without a review of the relevant medical records or of the 
claims file) resulted in a diagnosis of post-traumatic 
dysfunction of the cervical spine, but radiological studies 
of the cervical spine at this time disclosed only 
degenerative disc disease at the C5 level: a disability of 
non-traumatic origin.  Similarly, a VA examination of the 
veteran's spine in June 1999 resulted in a written opinion by 
the medical examiner that the veteran's current chronic 
disabilities of the neck, arms and legs were consistent with 
his age of 85 (at that time), and that it would be difficult 
to say that the November 1991 fall by the veteran "was 
etiologically related to the degree of senile osteopathy that 
he now suffers."  Furthermore, a VA neurological examiner 
who saw the veteran in June 1999 reported that there was "no 
indication that the fall which occurred November 20, 1991 
resulted in a neurologic injury or accounts for any of the 
vague somatic complaints that the patient now has.  His 
headaches appear to be primarily associated with the use of 
Nitroglycerin for his [nonservice-connected heart] disease 
and not clearly related to the fall of 1991."  A VA 
examination of the veteran's joints at the same time 
diagnosed arthralgia of the right elbow and both ankles with 
no loss of function due to pain, and it was further reported 
that x-ray studies were normal.  

In August 1995, a written (but unsworn) statement was 
received from an eyewitness to the veteran's fall on 
November 20, 1991.  This individual confirmed that the 
veteran slipped on the floor just inside the front door of 
the VAMC and fell backwards, striking the back of his head.  
At the same time, a longer, more detailed and very 
argumentative written statement was received which was signed 
by this individual and the veteran, but which appears to have 
been written entirely by the veteran.  

As pertinent to the present appeal, 38 U.S.C.A. § 1151 (West 
1991) (formerly § 351) provides that the VA will compensate 
claimants for any "additional disability" incurred or 
aggravated "as the result" of VA medical or surgical 
treatment (regardless of the questions of VA negligence or 
fault) except for the "natural progression" of the disease 
or injury treated by VA which occurs after the date of VA 
treatment in question, and except for the "necessary 
consequences" (i.e., the intended consequences as opposed to 
merely foreseeable consequences) of the VA treatment in 
question to which the claimant consented.  Brown v. Gardner, 
513  U.S. 115, 115 S. Ct. 552 (1994).  

In order for a claim to succeed under 38 U.S.C.A. § 1151 
(West 1991), it is a legal requirement that the additional 
disability at issue in the claim proximately result from VA 
medical or surgical treatment.  38 C.F.R. § 3.358(a) & (c)(2) 
(2001); see also Sweitzer v. Brown, 5 Vet. App. 503, 505 
(1993) in which it was held that an injury coincidental to, 
but not the result of, VA action does not legally qualify for 
compensation under 38 U.S.C.A. § 1151 (West 1991).  In this 
case, the required causal connection to VA medical or 
surgical treatment is not demonstrated.  It is not disputed 
that the veteran slipped and fell while entering a VA 
facility, but the resulting injury (if any) cannot be said to 
have resulted from VA medical or surgical treatment.  
Perhaps, if the veteran could demonstrate negligence on the 
part of VA, he would have a valid claim under the Federal 
Tort Claims Act, 28 U.S.C.A. §§ 1346(b), 2672-2680; but, 
under the circumstances of the present case, he cannot 
satisfy the threshold legal requirements for consideration 
under 38 U.S.C.A. § 1151 (West 1991).  

Furthermore, the medical evidence of record does not confirm 
the veteran's contentions that he has suffered any additional 
disability as a result of his fall on November 20, 1991 at 
the VAMC.  Competent medical experts have concluded, after 
reviewing the veteran's medical history and examining the 
veteran, that his current disabilities are essentially 
consistent with his advanced age, rather than any 
superimposed trauma.  The possibility that at least some of 
the veteran's current complaints can be identified with the 
multiple, vague somatic complaints documented in the 
veteran's medical history long before November 20, 1991 also 
cannot be discounted, as is suggested by at least one of the 
medical experts who examined the veteran in 1999.  

In any event, the crucial fact is that none of the claimed 
disabilities resulted from VA medical or surgical treatment.  
In cases such as this, where the law is dispositive, the 
claim should be denied because of the absence of legal merit.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  Accordingly, the 
appeal is denied.  



ORDER

The appeal is denied.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

